Citation Nr: 0102599	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  94-43 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right foot.  

2.  Entitlement to service connection for chronic headaches.  

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder. 

5.  Entitlement to an initial compensable evaluation for 
residuals of fractures of the first and fifth metatarsals of 
the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from December 1969 to November 
1974.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The issues of entitlement to service connection for chronic 
headaches and bilateral hearing loss will be addressed in the 
remand appended to this decision.  


FINDINGS OF FACT

1.  There medical evidence shows that the veteran does not 
have a current disability of the right foot.

2.  The veteran's service-connected post-traumatic stress 
disorder is productive of  severe social and industrial 
impairment; it does not, however, result in virtual isolation 
in the community, with totally incapacitating psychoneurotic 
symptoms, in demonstrable inability to obtain or retain 
employment, or in total occupational and social impairment.

3.  The veteran's service-connected fractures of the first 
and fifth metatarsals of the left foot are well healed and 
are not productive any functional impairment.
CONCLUSIONS OF LAW

1.  Claimed residuals of a fracture of the right foot were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000). 

2.  The criteria for the assignment of an initial 70 percent 
for post-traumatic stress disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

3.  The criteria for a compensable evaluation for residuals 
of fractures of the first and fifth metatarsals of the left 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5283, 
5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for a right 
foot disability, and increased ratings for post-traumatic 
stress disorder and a left foot disability, have been 
properly developed. The Board is cognizant that the RO denied 
the veteran's claim for service connection for a right foot 
disability as "not well grounded" but, as the RO considered 
all of the relevant evidence of record and included all of 
the law and regulations pertaining to claims for service 
connection, as this decision does as well, the Board finds 
that it is not prejudicial to proceed with the adjudication 
of this appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Service Connection for Residuals of a Fracture of the 
Right Foot

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service medical records reflect that in July 1973, the 
veteran, who was then a prison inmate, sought treatment for a 
twisted ankle.  Physical examination revealed tenderness over 
the proximal metatarsal and an x-ray examination was reported 
to show a possible chip fracture.  (While it was not 
specified in the service medical record whether the right or 
left foot was injured, the Board does not question the 
veteran's claim that it was his right foot.  In this regard, 
it is pertinent to note that a service medical record dated 
in September 1971 shows that he sustained fractures of 
metatarsals in the left foot, and that service connection is 
currently in effect for that disability.)  Post-service 
treatment records of July 1983 reflect complaints of 
bilateral foot pain, but do not reflect a diagnosis of a 
right foot disorder.  A VA examination in October 1993 
revealed mild tenderness of the right lateral dorsal foot and 
diagnoses included a history of a right first metatarsal 
fracture with residual pain.  

During a December 1996 VA foot examination, the veteran 
articulated complaints of bilateral foot pain.  Clinical 
evaluation showed that he was able to walk with a normal 
gait.  The feet were normal in appearance, and there was full 
range of motion of the ankles and all toes of both feet.  X-
rays of the feet revealed no evidence an old fracture and no 
abnormal soft tissue scarring.  The examiner concluded that 
the veteran's complaints were entirely subjective in nature 
and unsupported by clinical findings.  

In October 1999, the veteran underwent another VA 
examination, and his complaints at that time again included 
bilateral foot pain.  Clinical evaluation revealed high 
arches bilaterally, and there were calluses.  Circulation, 
sensation, and range of motion, however, were normal.  The 
examiner concluded, with respect to the veteran's feet, that 
there were no objective findings to justify the veteran's 
complaints.  

The Board concludes, based upon the evidence before it, that 
the veteran does not have a current residuals of a right foot 
injury.  While there was indication of a possible chip 
fracture of a metatarsal in 1973 during service, subsequently 
dated medical  records do not reveal a conclusive diagnosis 
of a right foot disorder.  Unlike the October 1993 
examination report, reports of the December 1996 and October 
1999 VA examinations reflect that the conclusions in those 
examination reports was premised upon a review of the claims 
file.  These evaluations found no objective evidence of 
current residuals of a right foot injury.  The Board finds 
that the fact that these latter examinations, performed in 
recent years, are more probative than  the October 1993 
examination report in addressing the question of whether the 
veteran currently has the claimed disability.  Although the 
October 1993 examination report contains a conclusion that 
raised the possibility that the veteran had a right foot 
disability at that time, the more recent examinations 
resulted in opinions that ruled out the disability in 
question.  The preponderance of the evidence is against the 
veteran's claim that he has a disability of the right foot 
linked to service.  

The RO in its decision observed that service connection is 
not available for disabilities resulting from injuries or 
diseases incurred during periods of incarceration.  See 
38 C.F.R. §§ 3.1(m)(3), 3.15.  The veteran appears to argue 
that in this case that his incarceration should not preclude 
the granting of benefits which he seeks.  The Board need not 
address this issue in order to resolve the veteran's claim.  
Because the veteran does not suffer from a current 
disability, the Board is not confronted with an issue 
concerning the date of onset or etiology of a current 
disability.  The veteran's claims for service connection for 
residuals of a right foot injury, therefore, is denied.  

II.  Initial Evaluations

The Board observes that the veteran's appeal of the 
evaluations assigned arise from an initial rating decision, 
which established entitlement to compensation for the 
disabilities at issue and which assigned those disabilities 
an initial evaluation.  Therefore, it is not the present 
level of disability which is of primary importance.  Instead, 
the entire period in question must be considered to ensure 
that consideration is given to the possibility of staged 
ratings, that is, separate ratings must be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

With regard to the claims for increased ratings for post-
traumatic stress disorder and a left foot disability, the 
Board is satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A of the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In this connection, the Board finds that VA 
examinations performed in recent years, summarized below, 
which evaluated the status of the veteran's disabilities, are 
adequate for rating purposes and a remand is not warranted.

A.  Post-Traumatic Stress Disorder

The Board notes that, in the course of this appeal, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, including post-traumatic 
stress disorder, as defined in 38 C.F.R. §§ 4.125-4.132, 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52707 
(1996).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the criteria previously in effect, post-traumatic 
stress disorder warrants a 50 percent evaluation, if the 
ability to maintain effective or favorable relationships with 
people is considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
must be so reduced as to result in considerable industrial 
impairment.  Post-traumatic stress disorder warrants a 70 
percent evaluation, if the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A total evaluation 
is available if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
individual must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the new criteria, a 50 percent evaluation is warranted 
if the disorder results in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The veteran underwent a VA examination in October 1993.  The 
veteran was neatly dressed but was resistive to the 
examination, abrupt, and appeared angry.  His facial affect 
was angry and his posture was tense.  His eye contact was 
poor, his interpersonal contact was challenging, he was 
somewhat restless, and his answers were sharp and somewhat 
abrasive.  However, his thought flow was coherent, he had no 
looseness of associations or circumstantiality, and his 
thought content was within normal limits.  The veteran 
indicated that he was fairly angry all the time.  He also 
indicated that the was sad and depressed.  He admitted to 
having difficulty sleeping and a poor appetite.  However, he 
denied auditory or visual hallucinations or any ideas of 
reference or thought broadcasting.  The veteran indicated 
that he could do all activities of daily living and that he, 
at times, would call one of his friends to provide work for 
him.  The veteran indicated that he had problems working with 
people.  Diagnoses included intermittent explosive disorder, 
dysthymia, and post-traumatic stress disorder, mild.  The 
examiner assigned a global assessment of functioning (GAF) 
examination of 55 to 60.  

The examiner concluded that the veteran's style of 
interacting with people was confrontational and aggressive, 
which made it difficult for him to interact with others, 
although the examiner did not believe that such was solely do 
to the veteran's experiences during the Vietnam War.  The 
examiner also concluded that the veteran worked best when he 
did not have to interact with others, but that he would be 
able to withstand the pressures of an eight hour work day.  

The veteran underwent a VA psychiatric examination in January 
1998.  The veteran's complaints included intrusive thoughts 
about Vietnam, worry about his finances, anxiety around 
others, difficulty with concentration and memory (although 
these were described as vague), depression and hopelessness.  
He also indicated that he last experienced suicidal ideation 
25 years earlier while in a Korean prison.  The veteran was 
described as well groomed, had a hostile expression and a 
constricted congruent affect.  His speech was spontaneous, 
abrupt, normoproductive, relevant and coherent without 
deviations.  Recent memory was grossly intact, and the 
veteran recalled the last five presidents of the Unites 
States in order.  The veteran was oriented, judgment and 
mathematical operations were grossly intact, and fund of 
knowledge was normal.  It was further noted that he was 
begrudgingly cooperative to uncooperative and his mood was 
depressed, and he described olfactory flashbacks.  According 
to the examiner, the veteran's cognitive functioning 
indicated that he was able to perform detailed instructions 
while maintaining adequate attention and concentration, 
although it was not clear how consistently he could maintain 
that level of functioning given his substance abuse.  The 
veteran's GAF evaluations, according to the examiner, were, 
therefore, assigned solely due to his non-substance abuse 
psychological complaints.  The diagnoses were polysubstance 
abuse, post-traumatic stress disorder, dysthymia, insomnia 
related to post-traumatic stress disorder, and adult 
antisocial behavior.  According to the examiner, who reviewed 
the claims file, the veteran's GAF evaluation was difficult 
to ascertain given the veteran's questionable reliability.   
However, it was estimated to be 55 with the highest GAF 
unspecified.  

A September 1999 social worker's report reflects complaints 
by the veteran at that time that his life was falling apart 
and that he could no longer work.  The examiner indicated 
that the veteran had been experiencing the problems of post-
traumatic stress disorder and depression and that he had 
major problems obtaining sleep, particularly due to his fear 
and lack of safety.  According to the examiner, the veteran 
did not feel close to anyone, had intrusive memories, and 
experienced increased rage and fear over the prior eight 
months.  The examiner also observed that the veteran did not 
appear to recognize the examiner although the examiner had 
had contact with the veteran on three occasions early in 
1994.  The examiner diagnosed post-traumatic stress disorder 
and depression and assigned a GAF evaluation of 35.  

In October 1999, the veteran underwent a VA psychiatric 
examination by an psychiatrist who reviewed the claims file.  
The veteran indicated that he had recurrent intrusive 
thoughts and slept very poorly.  He complained of being 
hypervigilant and having an exaggerated startle response.  He 
gave a history of  previously keeping himself busy by working 
for friends for no pay, but that he then "snapped" and 
stopped working altogether.  The veteran further indicated 
that he had not worked for two years.  Examination revealed 
the veteran to be well groomed.  He was depressed and 
irritable, but pleasant.  He maintained limited eye contact.  
His speech was spontaneous, normoproductive, relevant and 
coherent.  Recent memory was described as fair.  With respect 
to remote memory, the examiner noted that the veteran could 
remember presidents in the past.  The veteran was alert and 
oriented, judgment was questionable, and mathematical 
operations were grossly intact.  Fund of knowledge appeared 
to be normal.  The veteran's mood was depressed and angry.  
He denied hallucinations or thought insertions, although he 
did not trust people.  According to the examiner, the veteran 
appeared to be quite decompensated since the previous 
examination, and this was confirmed by the Social Worker's 
report.  Diagnoses consisted of post-traumatic stress 
disorder, dysthymia, and insomnia.  The examiner assigned a 
GAF evaluation of 45 to 50, with a GAF of 45 during the prior 
year.  

The claims file also contains medical records provided by a 
treating psychiatrist.   A March 1999 report documents 
complaints of difficulty sleeping, flashbacks, intrusive 
memories, multiple somatic complaints, and depression, 
although the veteran denied active suicidal/homicidal 
impulses.  The veteran was casually dressed, with baseline 
grooming and hygiene, and cooperative, but guarded.  He 
maintained minimal eye contact.  He was nervous and had an 
aggressive manner.  He had spontaneous, rapid and pressured 
speech.  His mood was angry and frustrated.  There was no 
overt indication of active psychosis.  Diagnoses consisted of 
post-traumatic stress disorder, by history, and depression.  
There was an Axis II reference to Cluster B personality 
traits, and a GAF evaluation of 50 to 60 was assigned.  

A February 2000 report prepared by the September 1999 social 
worker reflects that the veteran had been working until "a 
couple" of years earlier and was residing with his mother 
until six months earlier, at which point he had to place her 
in a convalescent home.  According to the social worker, the 
veteran had continued symptoms of post-traumatic stress 
disorder, depressions and panic attacks, and the veteran was 
unable to perform the duties of work as a result of his 
symptoms.  The veteran was living alone with his dog to keep 
him company.  According to the social worker, it was quite 
possible that the veteran would have committed suicide had it 
not been for his dog and the access the internet provided him 
to a veteran's organization.  The social worker indicated 
that the veteran's inability to manage the tasks of daily 
living had great implications for the duties required of him 
in an employment setting.  The social worker indicated that 
focusing on a job role could be life endangering.  The 
diagnosis was post-traumatic stress disorder, depression, and 
panic attacks, and a GAF evaluation of 28 was assigned.  

The Board finds that the relevant evidence, when considered 
in toto, indicates that the veteran's post-traumatic stress 
disorder is severely disabling and results in deficiencies in 
most areas, but that it does not result in virtual isolation 
in the community, with totally incapacitating psychoneurotic 
symptoms, in demonstrable inability to obtain or retain 
employment, or in total occupational and social impairment.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), a GAF evaluation from 60 to 51 is consistent with 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  A GAF 
evaluation from 41 to 50 contemplates serious symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF evaluation of 31 to 40 suggests some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF evaluation of 21 to 30 suggests 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly in 
appropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  

Although the findings and GAF evaluations assigned by the 
veteran's social worker suggest a level of disability 
commensurate with a total evaluation, the social worker's 
assessments are not commensurate with the opinions of other 
evaluations by psychiatrists.  The Board is cognizant that 
the social worker has treated the veteran.  However the 
psychiatrist who assigned the veteran's disability a GAF 
evaluation of 50-60 also has treated the veteran.  This 
evaluation was assigned shortly after the social worker 
assigned a GAF evaluation of 35 in September 1999 and 
reflects a considerably higher level of functioning than that 
contemplated by the contemporaneous GAF evaluation assigned 
the veteran's disability by the social worker.  Moreover, 
other examiners, particularly the January 1998 and October 
1999 psychiatric examiners, expressly indicated that their 
opinions were predicated upon a review of the claims file, 
and the October 1999 examiner's review included one of the 
social worker's assessments.  Given the inconsistency of the 
social worker's assessments with those of the other 
examiners, including a psychiatrist who has also treated the 
veteran, and the fact that VA examiners have reviewed the 
claims file, the Board finds the opinions of those examiners 
considerably more probative than it does the assessment 
provided in this case by the social worker.  In further 
support of this conclusion, it is the Board's judgment that 
the opinion of medical doctor who specializes in psychiatry 
to be more probative of that of a social worker.

The Board reads these opinions together, including the 
October 1999 opinion that assigned the veteran a GAF 
evaluation between 45 and 50.  These reports and the findings 
associated therewith suggest a level of disability that is 
severe in degree, which supports a 70 percent under the 
criteria in effect prior November 1996.  Thus, under Karnas, 
the veteran is entitled to the assignment of a 70 percent 
rating (effective from July 27, 1993).  However, the 
veteran's symptoms are not so significant that they would 
preclude employment, result in total isolation, or otherwise 
warrant a total evaluation.  Accordingly, a rating in excess 
of 70 percent rating is not warranted under either the old or 
revised criteria for rating mental disorders.  



B.  Left Foot

A fracture of the left first and fifth metatarsals is 
evaluated as noncompensable by analogy to malunion or 
nonunion of the tarsal or metatarsals under diagnostic code 
5283.  Under that diagnostic code a compensable evaluation 
contemplates moderate disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.  The Board also notes that residuals of 
a foot injury are rated 10 percent disabling when moderate.  
38 C.F.R. § 4.71a, Code 5284.

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995). 

As outlined above, the most recent examinations have revealed 
no clinical symptomatology associated with an injury of the 
left foot.  VA examinations in December 1996 and October 1999 
revealed that the veteran's complaints are unsupported by 
clinical findings.  The only finding attributed to the 
veteran's disability was provided by an examiner in October 
1993, who noted the presence of mild tenderness of the right 
lateral dorsal foot.  The December 1996 and October 1999 
examinations, taken together, are more probative to the 
veteran's current condition than the single opinion offered 
in October 1993, and treatment records do not suggest a basis 
for concluding that the veteran currently has any functional 
impairment of the left foot.  Even consideration of the mild 
tenderness of the lateral dorsal foot reported in 1993, a 
compensable evaluation is not warranted, as, in the absence 
of any objective clinical findings indicative of functional 
impairment of the left foot, there is no basis to conclude 
that the veteran has moderate foot disability, and a 
compensable evaluation is not warranted.






ORDER

Service connection for residuals of a fracture of the right 
foot is denied. 

An initial evaluation of 70 percent for post-traumatic stress 
disorder is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.  

An initial compensable evaluation for residuals of fractures 
of the first and fifth metatarsals of the left foot is 
denied.  


REMAND

As noted above, during the pendency of the veteran's appeal, 
the Veterans Claims Assistance of Act of 2000 (the Act) 
became law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that the VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

The Board observes that the RO has not had an opportunity to 
consider the effect of the Act upon this claim.  The Act, 
furthermore, contains certain notification provisions which 
apply in the event that there exists evidence which has not 
been obtained. 

The veteran seeks service connection for bilateral hearing 
loss and for chronic headaches.  A service audiometric 
examination in August 1972 revealed findings consistent with 
some degree of hearing loss (see Hensley v. Brown, 5 Vet. 
App. 155 (1993), which noted that, by some medical 
authorities, decibel thresholds higher than 20 indicate some 
degree of hearing loss), but not quite to the levels that 
meet the requirements of 38 C.F.R. § 3.385.  If the record 
shows evidence of in-service acoustic trauma and in-service 
audiometric results indicate an upward shift in tested 
thresholds, and if post-service audiometric testing results 
meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Id.  The veteran has not been afforded 
an audiometric examination in connection with his claim.  
Under these circumstances, it is the Board's judgment that an 
audiometric examination that includes an opinion on whether 
any hearing loss that may be present is causally linked to 
service, is warranted.  

As to the veteran's claim for service connection for 
headaches, the Board notes that the service medical records 
show that he complained of headaches while on active duty.  
When considering this history, and given his contention that 
his headaches began during service and have been recurrent 
ever since, and considering the fact that the veteran, while 
not competent to diagnose an underlying etiology of a 
headache disorder (see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)), is certainly competent to state whether he has or 
has had headaches, the Board finds that there is a further 
duty to assist him in developing his claim, to include 
affording him a VA examination that addresses the question of 
whether his headaches began during or are causally linked to 
service.  Although he was afforded a general medical 
examination in October 1993, it does not appear that that 
evaluation addressed the question at hand.  

Finally, the veteran, who was incarcerated in Korea during a 
portion of his service, has indicated in various statements 
that he received a pardon from the Korean government.  The 
veteran has not indicated that any such pardon was predicated 
upon a factual determination that the conviction based upon 
which the veteran was incarcerated was improperly obtained.  
However, the claims file contains no documentation of a 
pardon by the Korean government.  The veteran should be 
afforded an opportunity to provide any such documentation, if 
available, as such documentation may clarify the nature of 
any action taken by the Korean government with respect to the 
veteran's case.

Therefore, this case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who evaluated or treated the veteran for 
hearing loss and headaches since service. 
After securing any necessary release, the 
RO should obtain these records (not 
already in the claims folder) and 
associate them with the record.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

2.  The veteran should be contacted and 
requested to provide any documentation 
produced by the Korean government 
reflecting that the veteran received a 
pardon for crimes in connection with 
which he was incarcerated in Korea during 
his active service.  Thereafter, the RO 
should reconsider whether service 
connection is available for disabilities 
incurred during the veteran's period of 
incarceration.  

3.  The veteran should be afforded a VA 
audiometric examination to ascertain the 
nature and etiology of any hearing loss, 
if present.  The claims file must be made 
available to the examiner for review.  
After reviewing the claims file, the 
examiner should indicate whether it is at 
least as likely as not that hearing loss, 
if present, began during or as the result 
of some incident of recognized service 
(December 1969 to February 6, 1973).

4.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of a chronic headache disorder, 
if present.  The claims file must be made 
available to the examiner for review.  
After reviewing the claims file, the 
examiner should indicate whether it is at 
least as likely as not that a chronic 
headache disorder, if present, had its 
onset during service.  If so, the 
examiner should also indicate whether a 
chronic headache disorder began during or 
as the result of some incident of 
recognized service (December 1969 to 
February 6, 1973).  Any indicated tests 
should be performed.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If either remaining benefit sought is not granted, 
the appellant should be furnished a supplemental statement of 
the case, and be afforded the appropriate time period to 
respond before the record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

 



